DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/25/21.  These drawings are accepted.
Allowable Subject Matter
	Claims 1-3, 5, 7-9 & 11-14 are allowed.
Claim 1 is allowable for at least the reason “lateral dimensions of each scatterer of the array of scatterers are configured so that the phase of the reflected electromagnetic waves is polarization independent” as set forth in the claimed combination.
Claims 2-3 & 5 are allowable due to their dependence on claim 1. 
Claim 7 is allowable for at least the reason “the phase profile is polarization independent” as set forth in the claimed combination.
Claims 8-9 & 11-12 are allowable due to their dependence on claim 7. 
Claim 13 is allowable for at least the reason “lateral dimensions of each scatterer of the array of scatterers are configured so that a derivative of the phase of the reflected electromagnetic waves with respect to a wavelength of the reflected electromagnetic waves is constant” as set forth in the claimed combination.
Claim 14 is allowable for at least the reason “calculating a derivative of a phase of the reflected electromagnetic waves with respect to a wavelength of the reflected electromagnetic waves, and wherein calculating a phase profile and calculating lateral dimensions are carried out 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872